Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, as follows:
1. The American Selling Price, as that term is defined in Section 402(g) of the Tariff Act of 1930, as amended, of the merchandise involved in the appeals enumerated in Schedule A hereto attached, for the periods herein stated, was as follows:
Item Year American selling price
Pas Acid 1954-1958, inclusive $3.40 per lb., less 1%, net packed.
“ Sodium 1956 2.20 per lb., less 1%, net packed.
“ “ 1957 2.10 per lb., less 1%, net packed.
“ “ 1958 1.90 per lb., less 1%, net packed.
2. Each appeal enumerated in Schedule A is limited to the merchandise above described and is abandoned as to all other merchandise, if any, and is hereby submitted for decision.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the involved items covered by the appeals enumerated in schedule “A,” attached hereto and made part of our decision herein, and that such value for each of the involved items at the time of exportation heretofore indicated was as hereinabove set forth in the stipulation of submission.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are dismissed.
Judgment will be rendered accordingly.